                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at Pikeville)

    UNITED STATES OF AMERICA,                        )
                                                     )
           Plaintiff,                                )   Civil Action No. 7: 15-012-DCR
                                                     )
    V.                                               )
                                                     )
    TOBY MOUNTS,                                     )     MEMORANDUM ORDER
                                                     )
           Defendant.                                )

                                      *** *** *** ***

         Defendant Toby Mounts has filed a pro se motion for the return of property. [Record

No. 60] Mounts asserts that, pursuant to a plea agreement, he forfeited all property listed

within the forfeiture allegation “with the exception of the $20,000 in United States Currency

listed in the Forfeiture Allegation, which has been administratively forfeited.” [Record Nos.

31, 60] He further contends that the $20,000 in United States Currency should be returned

because the seized funds were never in his possession and “are not in any way connected to

criminal activity.” [Record No. 60] Finally, Mounts argues that the United States made the

aforementioned exception in the Plea Agreement allowing Mounts to seek the return of the

funds. [Id.] In addressing the motion, it is noteworthy that the exception in the plea agreement

accurately indicates that the $20,000 in United States Currency was administratively forfeited

prior to the plea agreement. [Record Nos. 31, 62-2]

         The United States opposes Mounts’ motion. It explains that “[t]he bond money at issue,

$20,000, was administratively forfeited by the Federal Bureau of Investigation (FBI). Mounts




                                               ‐1-
 
and several others were sent notice of the administrative forfeiture and failed to file a claim.”

[Record No. 62] Mounts’ motion will be denied for the reasons explained below.

       First, a motion under Rule 41(g) of the Federal Rules of Criminal Procedure is not the

appropriate vehicle for challenging administrative forfeiture. United States v. King, 442 F.

App’x 212, 213 (6th Cir. 2011). Instead, a motion under 18 U.S.C. § 983(e) is the “exclusive

remedy for seeking to set aside a declaration of forfeiture under a civil forfeiture statute.” 18

U.S.C. § 983(e)(5). Additionally, “[a]ny person entitled to written notice in a nonjudicial civil

forfeiture proceeding under a civil forfeiture statute who does not receive such notice may file

a motion to set aside a declaration of forfeiture with respect to that person’s interest in the

property…” 18 U.S.C. § 983(e)(1). And the Court has “jurisdiction to entertain collateral due

process attacks on administrative forfeitures, including challenges to the adequacy of notice.”

Yates v. United States, 523 F. App’x 322, 323 (6th Cir. 2013) (citing United States v.

Dusenbery, 201 F.3d 763, 766 n.7 (6th Cir. 2000)).

       The administrative proceeding that resulted in forfeiture of the interested parties’

interest in the subject property was a nonjudicial proceeding under 21 U.S.C. § 881(d).

Therefore, 18 U.S.C. § 983(e) would be the exclusive remedy. See 18 U.S.C. § 983(e)(5); see

also United States v. Comerica Bank, 384 F. App’x 471, 474 (6th Cir. 2010). However, courts

may not review an administrative forfeiture on the merits without a due process violation.

King, 442 F. App’x at 213. In the present case, notice of forfeiture was sent to Toby Mounts,

Pike Circuit Clerk, Hershel Rife, Brian May, Anita May, Eddie Mounts, William Blankenship,

and Ronnie Mounts. [Record No. 62, p. 1] Thus, notice was sent to all of the parties who may

have had an interest in the money and the interested parties do not contend that they did not

receive notice. [Record Nos. 60, 62] Accordingly, the parties may not properly assert a due
                                               ‐2-
 
process violation and the Court may not review the merits of the forfeiture. King, 442 F. App’x

at 213. Additionally, the Court does not have jurisdiction to entertain a collateral due process

attack because Mounts fails to challenge the adequacy of the notice provided. Yates, 523 F.

App’x at 323 (citing Dusenbery, 201 F.3d at 766 n.7).

       Finally, to contest an administrative forfeiture, a claimant must have statutory standing

through compliance with the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, and Article III standing required for an action brought in federal court.

United States v. $515,060.42 in United States Currency, 152 F.3d 491, 497 (6th Cir. 1998)

(addressing criminal forfeiture); see 18 U.S.C. § 983(a)(4)(A); see also United States v.

$31,000.00 in United States Currency, 872 F.3d 342, 348 (6th Cir. 2017) (addressing civil

forfeiture). Mounts does not have Article III standing, so it is unnecessary for the court to

address statutory standing. Mounts lacks such standing to contest the administrative forfeiture

because he does not “have a colorable ownership, possessory or security interest in at least a

portion of the [] property.” $31,000.00 in United States Currency, 872 F.3d at 348-49.

Mounts does not have an ownership, possessory, or security interest in the property because

he explicitly states that “the seized funds were never the Defendant’s,” and the funds were

never in his possession. [Record No. 60]

       In summary, because Mounts does not have an interest in the seized funds, he does not

have Article III standing to contest the forfeiture. $515,060.42 in United States Currency, 152

F.3d at 497-98. Additionally, as explained previously, the interested parties have not asserted

that they did not receive notice of the administrative forfeiture action. And because the

interested parties were sent notice and failed to file a claim, they no longer have an interest in

the property. 19 U.S.C. § 1609, 28 C.F.R. § 8.12.
                                               ‐3-
 
    Accordingly, it is hereby

    ORDERED that Defendant Mounts’ Motion for Return of Property [Record No. 60] is

DENIED.

    Dated: April 4, 2019.




                                      ‐4-
 
